—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered May 21, 1992, convicting defendant, after a jury trial, of burglary in the second degree, grand larceny in the third degree, criminal possession of stolen property in the third degree and possession of burglar’s tools, and sentencing him, as a persistent violent felony offender, to concurrent terms of 10 years to life, 31h to 7 years, 31h to 7 years and 1 year, respectively, unanimously affirmed.
Defendant’s claim that this Court should have granted his motion to enlarge the record to include the minutes of his Grand Jury testimony, in order to show that his attorney was ineffective for having permitted him to continue testifying after he told the Grand Jury that he was having psychiatric problems, is without merit. The Grand Jury minutes defendant would have us consider would not disclose counsel’s specific reasons for continuing with defendant’s testimony, and, in the absence of such disclosure, it could not be said that there were no strategic or other legitimate explanations for taking this tack (see, People v Rivera, 71 NY2d 705, 709). The relief defendant seeks—a new trial on the ground of ineffective assistance of counsel—can be better pursued in a postjudgment motion pursuant to CPL 440.10 in which an appropriate factual record might be developed (see, People v Love, 57 NY2d 998, 1000; People v Brown, 45 NY2d 852, 853-854). Concur—Ellerin, J. P., Wallach, Ross, Asch and Mazzarelli, JJ.